                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  HEALTHPLAN SERVICES, INC.,
  a Florida corporation,
          Plaintiff,

  vs.                                               Case No.: 8:18-cv-02608-SDM-AAS

  RAKESH DIXIT, an individual,
  FERON KUTSOMARKOS, an individual,
  E-INTEGRATE, INC., a Florida corporation,
  KNOWMENTUM, INC, a Florida
  corporation, and
  MEDIA SHARK PRODUCTIONS, INC., a
  Florida corporation,

        Defendants.
  _____________________________________/

        THIRD MOTION TO WITHDRAW AS CO-COUNSEL FOR DEFENDANT
         E-INTEGRATE, INC. AND COUNSEL FOR FERON KUTSOMARKOS

        Attorney Shyamie Dixit, of the Dixit Law Firm (referred to as “Counsel” or “Dixit Law

Firm”), pursuant to Local Rule 2.03(b), files this Third Motion to Withdraw, requesting an order

from the Court allowing Dixit Law Firm to withdraw as co-counsel for Defendant E-

INTEGRATE, INC. (“E-Integrate”) and as counsel FERON KUTSOMARKOS (“Kutsomarkos”)

(collectively referred to as “Defendants ”). In support, Dixit Law Firm states the following:

        1.     Since Dixit Law Firm’s First Motion to Withdraw (Doc. 208), on November 1,

2019, circumstances continue to make it mandatory for Dixit Law Firm to withdraw as attorneys

for Defendants. However, the Magistrate continues to deny Counsel’s Motions to Withdraw (see

Docs. 208, 255, and 257).

        2.     The Magistrate asserts that Counsel’s “motions to withdraw are deficient [because

the] motions fail to establish one of the Rule 4-1.16 grounds and show the compelling ethical



                                                1
considerations required under Local Rule 2.03(b) when permitting withdraw would likely cause a

continuance or delay.” The Magistrate also asserts that the “motions ignore that Rule 4-1.16

repeats in sub-sections (a) and (b) the phrase ‘[e]xcept as stated in subdivision (c) …,’ [and]

‘subdivision (c)’ states in pertinent part: ‘When ordered to do so by a tribunal, a lawyer shall

continue representation notwithstanding good cause for terminating the representation.’ Fla. R. of

Professional Conduct 4-1.16(c).”     The Magistrate further demands “specific cause” before

permitting defense counsel to withdraw.

       3.      Counsel respectfully responds that the Magistrate is requiring a level of “specific

cause” that cannot be provided because (i) Defendants specifically and explicitly discharged Dixit

Law Firm as their counsel in this action, (ii) Defendants have not consented to the disclosure of

any privileged or confidential information, and (iii) Counsel cannot state more, as it would call

for, or require the disclosure of, privileged and confidential attorney-client communications.

       4.      Accordingly, undersigned counsel is ethically obligated to file this motion for leave

to withdraw (again) pursuant to Rule 4-1.16(a)(3) of the Rules Regulating the Florida Bar, which

provides:

       When Lawyer Must Decline or Terminate Representation. Except as stated in
       subdivision (c), a lawyer shall not represent a client or, where representation has
       commenced, shall withdraw from the representation of a client if […] the lawyer is
       discharged.

       5.      As explained above, Counsel cannot continue to represent Defendants in these

proceedings; Dixit Law Firm is not able to provide further assistance or work for the Defendants

in this lawsuit (see Rule 4-1.16(b) of the Rules Regulating the Florida Bar); and, the Defendants

have indicated that they will not be retaining new counsel.

       6.      Counsel relies on ABA formal ethics opinion issued on December 19, 2016. See

ABA Std’g Comm. on Ethics & Prof’l Resp., Formal Op. 476 (Dec. 19, 2016) (“Confidentiality


                                                 2
Issues when Moving to Withdraw for Nonpayment of Fees in Civil Litigation”). To balance the

client’s interest in privilege and confidentiality with the Magistrate’s interest in making an

informed decision on a motion to withdraw, the formal opinion advises a lawyer seeking to

withdraw as counsel of record to do the following:

       7.      First, the lawyer should submit a motion to withdraw that discloses no client

information other than, perhaps, a reference to the need to withdraw for “professional

considerations.” In addition, the lawyer may disclose the procedural steps taken prior to filing the

motion, such as providing notice to the client. The lawyer may also update the court on the

procedural status of the litigation. Id. at 9; and, see Counsel’s First Motion (Doc. 208).

       8.      Second, if the court insists on additional information, the lawyer should then

“seek[] to persuade the court to rule on the motion without requiring the disclosure of confidential

client information,” and assert “all non-frivolous claims of confidentiality and privilege.” Id; and,

see Counsel’s Second Motion (Doc. 255).

       9.      Third, if the court still insists on receiving additional information before ruling on

the motion to withdraw, then the lawyer should, pursuant to Rule 1.6(b)(5), provide “only such

information as is reasonably necessary to satisfy the needs of the court and preferably by whatever

restricted means of submission, such as in camera review under seal, or such other procedures

designated to minimize disclosure as the court determines is appropriate.” Id; and, see Counsel’s

Third Motion sub judice.

       10.     Finally, if the court “expressly orders” the lawyer to make full, public disclosure

of the otherwise confidential information, then Rule 1.6(b)(6) would permit the disclosure to allow

the lawyer “to comply with a court order.” Id.




                                                 3
       11.     Counsel is extremely concerned, however, that if the Magistrate were to expressly

order Counsel to make full, public disclosure of the otherwise privileged and confidential

information, the Magistrate’s impartiality may reasonably be questioned in this proceeding

and, therefore, the Magistrate should recuse herself pursuant to 28 U.S.C.A. § 455.

       12.     In light of the foregoing, the undersigned attorney and law firm move to withdraw

(again) as counsel for the Defendants.

       13.     If the Court requests additional information underlying this motion, undersigned

counsel will offer further details in an in camera hearing in order to preserve attorney-client

confidences.    However, “[t]he lawyer’s statement that professional considerations require

termination of the representation ordinarily should be accepted as sufficient” (see Comment, Rule

4-1.16 of the Rules Regulating the Florida Bar).

       14.     This motion should be granted because Counsel has shown that withdrawal will not

prejudice any party and that there is good cause. Therefore, Counsel requests permission to

withdraw from further representation of the Defendants.

       WHEREFORE, for the reasons stated above, Shyamie Dixit, of the Dixit Law Firm, and

all its attorneys, pray for an Order of this Court permitting them to withdraw as counsel.

       CERTIFICATE OF CONFERENCE PURSUANT TO LOCAL RULE 3.01(g)

       Pursuant to Local Rule 3.01(g), Plaintiff’s counsel has consistently and repeatedly opposed

the relief requested, including during the hearing on January 24, 2020.

                    CERTIFICATE THAT THE PARTIES CONFERRED

       Pursuant to Local Rule 2.03(b), undersigned counsel has given more than ten (10) days’

notice to the parties and clients affected thereby, and to opposing counsel.




                                                   4
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing is being emailed on

February 12, 2020, to all counsel of record who are CM/ECF participants, and by email delivery

to Feron Kutsomarkos and E-Integrate, Inc., c/o Rakesh Dixit.

                                    Respectfully submitted,
                                    DIXIT LAW FIRM
                                    /s/ Shyamie Dixit_______________________
                                    Shyamie Dixit, Esq. (sdixit@dixitlaw.com)
                                    Florida Bar No.: 719684
                                    Robert L. Vessel, Esq. (rvessel@dixitlaw.com)
                                    Florida Bar No.: 314536
                                    3030 N. Rocky Point Drive West, Suite 260
                                    Tampa, FL 33607
                                    Telephone: (813) 252-3999
                                    Fax: (813) 252-3997




                                               5
